Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 9/24/2020 have been examined, of which claims 1, 6 and 14 are independent.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 9 recites “the synchronization signal” and claim 11 recites “the at least one first physical downlink control channel transmission”, which have lack of antecedent basis in the respective claims. 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 15, 17-18, 20 of U.S. Patent No. 10820290. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claims anticipate the limitations of the instant application claims. Claim 1 of parent claim is directed to donor node and recites limitations which are recited in the donor method claims 6-9. The correspondence mapping of other claims is listed in the table below. Although the mapping shows different category (method, device, media), the limitations are obvious from the parent claims. 

Instant application 17030583
Parent patent # 10820290
1. (Relay node equipment) 
17. (partial) (computer readable media – Relay node)
2
17. (partial)
3
17. (partial)
4
18
5
20
6. (Donor node Method)
1. (partial) (donor node)
7
1. (partial)
8
1. (partial)
9
1. (partial)
10
2
11
3
12
6
13
7
14. (computer readable media – Donor node) 
11. (partial) (Donor node method)
15
11. (partial)
16
11. (partial)
17
12
18
13
19
11. (partial)
20
15



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (US 20210251011): abstract: an initial access method of an integrated access and backhaul (IAB) node in a wireless communication system includes: receiving, from a parent node, a synchronization signal block (SSB) and system information; and performing a random access procedure with the parent node on the basis of the SSB and the system information, wherein the SSB and the system information are received through a resource allocated to an access link of the parent node, and the random access step is performed through a resource allocated to the backhaul link of the parent node; fig 18-21.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/27/2022